In an action to recover damages for breach of contract and to foreclose a mechauic’s lien, plaintiff appeals as follows from two orders of the Supreme Court, Nassau County, dated respectively February 15, 1962 and April 26, 1962, and entered respectively on said dates in Suffolk County: (1) from so much of the order of February 15, 1962 as granted the motion of the defendant R & W Aircraft Company, Inc., and as, for patent insufficiency, dismissed with respect to it the second cause of action alleged against all the defendants; and (2) from the order of April 26, 1962, which granted the motion of the other defendants, Made-Ready Millwork Corp., Northport Federal Savings and Loan Association and Sam Berg, and which, for patent insufficiency, dismissed the complaint against them (Rules Civ. Prae., rule 106). Orders, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements to defendant R & W Aircraft Company, Inc. No opinion. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.